Title: Paine’s Memorandum on Louisiana, 25 December 1802
From: Paine, Thomas
To: 


            Of Louisana
            Spain has ceded Louisana to france and france has excluded the americans from N. orleans and the navigation of the Mississipi—the people of the western territory have complained of it to their government, and the governt. is of consequence involved and interested in the affair. The question then is, What is the best step to be taken first.
            The one is to begin by memorial and remonstrance against an infraction of a right. The other by accomodation, still keeping the right in view, but not making it a ground-work—
            Suppose then the Governt. begin by making a proposal to france to repurchase the cession made to her by spain of Louisana, provided it be with the consent of the people of Louisana or a majority thereof.
            
            By beginning on this ground any thing can be said without carrying the appearance of a threat—the growing power of the western territory can be stated as matter of information, and also the impossibility of restraining them from seizing upon New Orleans and the equal impossibility of france to prevent it.
            Suppose the proposal attended to, the sum to be given comes next on the carpet. This, on the part of america will be estimated between the Value of the commerce and the quantity of revenue that Louisana will produce.
            The french treasury is not only empty but the Government has consumed by anticipation a great part of the next year’s revenue. A monied proposal will, I believe, be attended to; if it should, the claims upon france can be stipulated as part of the payment, and that sum can be paid here to the claimants.—
          